DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al. (US 20100228249 A1, September 9, 2010) (hereinafter “Mohr”).
Regarding claims 1 and 3-18, Mohr teaches an adaptor (228, Fig. 2C) for detachably connecting a surgical instrument to a robot arm (153, Fig. 2B) of a robotic surgical system (Figs. 1A, 2A), comprising: a base body (comprising, e.g., 237, Fig. 2B) including a first surface to be attached to the robot arm (158, Fig. 2B) and a second surface to which an attachment surface of the surgical instrument (401, Fig. 2B) is mounted; and drive transmission members (e.g., comprising 234, Fig. 2C) rotatably provided on the base body, wherein the second surface of the base body includes a first guide rail and a second guide rail (e.g., 232, Fig. 2C) to guide the surgical instrument to be slid to a position where the drive transmission members respectively correspond to rotation members provided on the attachment surface of the surgical instrument.  See, e.g., Figs. 2B-2C and associated text, including [0056], [0077], [0079].
Note that Mohr also teaches mating electrode arrays (e.g., 242, Fig. 2C; 424, Fig. 2D).  Note further that Mohr teaches the drive transmission members respectively include engagement sections configured to be engaged with the corresponding rotation members provided on the attachment surface (e.g., 240, 422, Figs. 2C, 2D).
Mohr does not expressly teach guide grooves.  Official Notice is given that mechanical movement between detachable parts are often constrained by a plurality of tapered or otherwise appropriately shaped rail-groove structures (i.e., also known as “lip and groove” or “tongue and groove”) that allow for relative translational displacement between the parts, ease of coupling/insertion, and/or securing together the parts (e.g., “snap fit joints”).  Official Notice is also given that drapes are commonly used to cover surgical robots.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Mohr such that the invention further comprises a first and second guide rails respectively corresponding to a first guide groove and a second guide groove provided on the attachment surface of the surgical instrument, and the first and second guide rails of the second surface are configured to be inserted respectively into the first and second guide grooves of the attachment surface, and guide the surgical instrument to be slid to a position where the drive transmission members respectively correspond to rotation members provided on the attachment surface of the surgical instrument (as recited in claim 1); wherein the second surface of the base body includes a precedence guide rail that is provided between the first and second guide rails correspondingly to a precedence guide groove provided on the attachment surface of the surgical instrument and configured to guide the surgical instrument before the first and second guide rails guide the surgical instrument (as recited in claim 3); wherein an upstream side of the precedence guide rail in a slide insertion direction thereof is formed in a tapered shape (as recited in claim 4); wherein the first and second guide rails each include a tab section to be engaged with an engagement hole provided in the corresponding one of the first and second guide grooves (as recited in claim 5); wherein the first and second guide rails each include a rail section that is slidably inserted into the corresponding one of the first and second guide grooves and a jut section that is provided to the rail section on an opposite side of the tab section and is to be engaged with an engagement groove formed in the corresponding one of the first and second guide grooves (as recited in claim 6); wherein the second surface of the base body includes a first electrode array and a groove configured to receive a protrusion provided in a second electrode array which is provided on the attachment surface of the surgical instrument and is to be connected to the first electrode array (as recited in claim 7); wherein the drive transmission members respectively include engagement sections configured to be engaged with the corresponding rotation members provided on the attachment surface, the engagement sections include: a first engagement section which is provided in a first drive transmission member of the drive transmission members that is located on an upstream side in a slide insertion direction; and a second engagement section which is provided in a second drive transmission member of the drive transmission members that is located on a downstream side in the slide insertion direction, wherein the second engagement section is formed in a different shape from the first engagement section (as recited in claim 8); wherein the first engagement section is formed in a shape that avoids engagement with the rotation member that is engaged with the second engagement section (e.g., [0074]) (as recited in claim 9); wherein the first drive transmission member includes, on a side of the second surface (240, Fig. 2C), the first engagement section including a first recess and a second recess that are separately formed, and the second drive transmission member includes, on a side of the second surface, the second engagement section formed as one recess in a shape in which the first recess and the second recess are connected with each other (as recited in claim 10); wherein a slide insertion direction is substantially parallel to a direction (as depicted in Fig. 2B) in which a shaft of the surgical instrument extends (as recited in claim 11); wherein the adaptor is a drape adaptor that is to be attached to the robot arm with a drape between the adaptor and the robot arm (as recited in claim 12); further comprising: a precedence guide section that protrudes from the base body along a direction parallel to a direction in which the first and second guide rails extend and that is configured to guide the surgical instrument before the first and second guide rails guide the surgical instrument (as recited in claim 13); wherein the precedence guide section guides a protrusion, which protrudes from the attachment surface of the surgical instrument toward the second surface, in the direction in which the first and second guide rails extend (as recited in claim 14); wherein the second surface of the base body includes an attachment engagement section with which the protrusion of the attachment surface of the surgical instrument is engaged (as recited in claim 15); wherein the precedence guide section comprises a pair of precedence guide sections provided substantially in parallel to the first surface and the second surface and substantially in parallel to each other at a predetermined interval in a direction orthogonal to a direction in which the surgical instrument is guided (as recited in claim 16); further comprising: a connection section that connects end sections of the pair of precedence guide sections on an upstream side in a slide insertion direction (as recited in claim 17); further comprising: a contact section that is provided in an end section of the base body on a downstream side in a slide insertion direction to protrude toward the surgical instrument, such that the surgical instrument comes into contact with the contact section when the surgical instrument is attached to the adaptor (as recited in claim 18) in order to allow for more precise and/or constrained (de)coupling.
Regarding claim 2, Mohr teaches an adaptor (228, Fig. 2C) for detachably connecting a surgical instrument to a robot arm of a robotic surgical system (Figs. 1A, 2A), wherein each of the drive transmission members includes a first member and a second member provided movably with respect to the first member with a bias member interposed in between, and the first and second guide rails of the second surface guide the first and second guide grooves of the surgical instrument in a direction crossing a direction in which the second member moves with respect to the first member.  See, e.g., [0071] (“The adapter 228 includes one or more rotatable drivers 234 [construed as first member] rotatably coupled to a floating plate 236 [construed as second member]. The rotatable drivers 234 are resiliently mounted to the floating plate 236 by resilient radial members which extend into a circumferential indentation about the rotatable drivers. The rotatable drivers 234 can move axially relative to floating plate 236 by deflection of these resilient structures [construed as bias member].”)
Regarding claims 19 and 20, as discussed above, Mohr teaches an adaptor for detachably connecting a surgical instrument to a robot arm of a robotic surgical system, comprising: a base body including a first surface to be attached to the robot arm and a second surface to which an attachment surface of the surgical instrument is mounted; and a drive transmission member rotatably provided on the base body, wherein the second surface of the base body includes a first guide rail and a second guide rail respectively corresponding to a first guide groove and a second guide groove provided on the attachment surface of the surgical instrument, and the first and second guide rails of the second surface are configured to be inserted respectively into the first and second guide grooves of the attachment surface, to guide the surgical instrument to be slid to a position where the drive transmission member corresponds to a rotation member provided on the attachment surface of the surgical instrument, wherein the adaptor further comprises a precedence guide section that protrudes from the base body along a direction parallel to a direction in which the first and second guide rails extend and that is configured to guide the surgical instrument before the first and second guide rails guide the surgical instrument (as recited in claim 19);  a method of attaching a surgical instrument to a robot arm of a robotic surgical system through an adaptor, comprising: attaching a first surface of a base body of the adaptor to the robot arm; bringing a protrusion protruding from an attachment surface of the surgical instrument into contact with a precedence guide section formed to protrude from the base body; moving the surgical instrument in a slide insertion direction while the protrusion is slidably guided by the precedence guide section; inserting a first guide rail and a second guide rail provided on a second surface of the base body respectively into a first guide groove and a second guide groove provided on the attachment surface, and moving the surgical instrument with respect to the adaptor to a position where drive transmission members rotatably provided on the base body respectively correspond to rotation members provided on the attachment surface while the first and second guide rails are slidably guided by the first and second guide grooves; and engaging the protrusion of the surgical instrument with an attachment engagement section of the adaptor (as recited in claim 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16549959. (reference application). Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792